Mr. Justice Dickey delivered the opinion of the Court: The majority of the court are of the opinion that the proof in this record not only fails to show that Richards had authority to collect for Clark, but also think there is not evidence sufficient to support the proposition that Clark held Richards out to Smith as having such authority. While, perhaps, power to make contracts for the sale of goods upon a credit may be inferred from the letter of July 2, 1874, yet there is nothing in the letter from which authority to receive money in payment can properly be inferred. The verdict is not supported by the proofs, and the exception to the ruling of the court in refusing a new trial was well taken. The judgment must be reversed, and the cause remanded for a new trial. Judgment reversed.